DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Jul. 2022 has been entered.
 

Status of the Claims
Claim 20 is present in the claims filed 13 Feb. 2020. Claim 20 is cancelled in the claim set filed 5 Nov. 2021. Claim 20 must be listed as cancelled, where currently claim 20 is not listed as present at all.
In an effort to expedite prosecution, the application is examined upon the merits.
However, if corrective action is not taken within the next response, the response will be deemed non-compliant until the issue is rectified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) and further in view of Offir et al. US 6,523,810 (hereafter Offir)

Regarding claim 1, Bae teaches an evaporative humidifier (Fig 1) comprising:
in vertical relationship at different vertical heights and in fluid communication (¶13) with each other:
a water inlet (73) and a water reservoir (20) downstream (downstream with relation to the flow of water from the inlet to the reservoir) of the water inlet, the water reservoir positioned at a vertical height different from the water inlet (where the inlet is above the reservoir), the water reservoir further positioned to receive water from the water inlet along a first fluid path (path shown by arrows in Fig 3);
at least one air inlet (2) and at least one air outlet (4), wherein one or more of the at least one air inlet and the at least one air outlet is vertically positioned at a different vertical height relative to one or more of the water inlet and the water reservoir (where Fig 4 shows that air inlet is above the reservoir, the air inlet is below the water inlet, the air outlet is above the reservoir, and the air outlet is about the same height as the water inlet), and
an evaporating device (30), downstream of the water inlet (where the inlet is downstream with respect to the supply water flow path), partially disposed in the water reservoir and configured to draw water up from the reservoir to a portion of the wick disposed out of the water and in fluid communication with the at least one air inlet and the at least one air outlet (¶13), wherein the wick is generally cylindrical in shape (as shown in Figs 2-4); and
a motor-fan assembly (60, ¶43) downstream of the water inlet (where the assembly is downstream with respect to the flow of water in from the water inlet and past assembly 60) and upstream (where the assembly is upstream with respect to the flow of water past assembly 60 and into reservoir 20) of the water reservoir and vertically positioned at a different vertical height relative to the water inlet (as shown in Figs 1-4), the water reservoir and one or more of the at least one air inlet and the at least one air outlet (as shown in Figs 1-4), wherein the motor-fan assembly is configured to generate an air current for drawing air, via the at least one air inlet, from an environment external the evaporative humidifier through at least the portion of the wick and to move moistened air to the external environment via the at least one air outlet (¶13) and along a second fluid path (path shown by arrows in Fig 4) that is partially separate from the first fluid path (separated by at least part 104), wherein the water inlet, water reservoir, and the motor-fan assembly are at least generally arranged in axial relationship with respect to each other about a shared axis (as shown in Fig 3);
wherein the motor-fan assembly comprises:
a motor (64),
a fan-blade assembly (62) operatively connected to an output shaft (¶43) of the motor, and
a controller operatively connected to the motor (¶64).
Bae does not teach:
a wick, downstream of the water inlet, partially disposed in the water reservoir and configured to draw water up from the reservoir by capillary action to a portion of the wick disposed out of the water and in fluid communication with the at least one air inlet and the at least one air outlet, wherein the wick is generally cylindrical in shape; and
wherein the water inlet, water reservoir, the wick, and the motor-fan assembly are at least generally arranged in axial relationship with respect to each other about a shared axis.
Offir teaches an evaporative humidifier (Fig 1 and 42) comprising 
a wick (14), partially disposed in the water reservoir (28) and configured to draw water up from the reservoir by capillary action to a portion of the wick disposed out of the water (col 6 lines 8-39) and in fluid communication with the at least one air inlet (26) and the at least one air outlet (226), wherein the wick is generally cylindrical in shape (as shown Fig 1); and
wherein the water reservoir (28), the wick (14), and the motor-fan assembly (15) are at least generally arranged in axial relationship with respect to each other about a shared axis (as shown in Figs 1 and 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water evaporator (30) of Bae by incorporating the wick (14) of Offir in order to evaporate water by capillary action (col 6 lines 8-39).
The modification would result in:
a wick, downstream of the water inlet, partially disposed in the water reservoir and configured to draw water up from the reservoir by capillary action to a portion of the wick disposed out of the water and in fluid communication with the at least one air inlet and the at least one air outlet, wherein the wick is generally cylindrical in shape; and
wherein the water inlet, water reservoir, the wick, and the motor-fan assembly are at least generally arranged in axial relationship with respect to each other about a shared axis.

Regarding claim 2, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches a diverter (104, 110) downstream of the water inlet, the diverter configured to: receive water from the water inlet, and direct the received water to the water reservoir along the first fluid path (¶53).

Regarding claim 3, Bae in view of Offir teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises a fluid diverting surface (surface 110) of the fan-blade assembly.

Regarding claim 4, Bae in view of Offir teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises at least one water conduit (110) configured to direct the received water to the reservoir via the first fluid path (¶41, ¶51).

Regarding claim 5, Bae in view of Offir teaches all the limitations of claim 4. Bae further teaches wherein at least one water conduit comprises at least one channel (channel formed by part 110).

Regarding claim 6, Bae in view of Offir teaches all the limitations of claim 2. Bae further teaches wherein the diverter comprises a funnel (110, where Fig 3 shows the funnel shape of the conduit/diverter) vertically positioned at a different vertical height relative to (where the funnel is below the water inlet) and in fluid communication (¶51) with the water inlet.

Regarding claim 7, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches wherein the motor is an electric motor (¶70).

Regarding claim 9, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches a motor-fan assembly housing (housing surrounding assembly shown in Figs 2-4), the motor-fan assembly housing having a fan grill (90) downstream (downstream with respect to the flow of inlet water) of the motor-fan assembly.

Regarding claim 11, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches wherein the at least one air inlet is downstream (downstream with respect to water flow) of and vertically positioned relative to (where the air inlet is below the air outlet) the at least one air outlet.

Regarding claim 12, Bae in view of Offir teaches all the limitations of claim 11. Bae further teaches wherein the at least one air outlet is provided in a first housing (upper portion of housing segments 12/14 in Figs 2-3) of the evaporative humidifier and the at least one air inlet is provided in a second housing (lower portion of housing segments 12/14 in Figs 2-3) of the evaporative humidifier downstream of the first housing, the second housing comprising the water reservoir (where the upper and lower portion of the housing segments are joined by the connection shown below).
[AltContent: arrow][AltContent: textbox (First/Second housing connection)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 13, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches a control panel operatively connected to the controller, the control panel being configured to receive input to actuate the motor (¶64).

Regarding claim 19, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches wherein the portion is disposed above a pre-determined water-level (¶28).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) in view of Offir et al. US 6,523,810 (hereafter Offir) as applied to claim 1 above, and further in view of Yongshui CN 205593103 published 21 Sep. 2016 as translated by EPO (hereafter Yongshui).

Regarding claim 10, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches the water inlet (73).
Bae does not teach wherein the water inlet comprises a grill.
Yongshui teaches a humidifier humidifier (¶2) wherein the water inlet comprises a grill (11) in order to filter impurities in the water (¶20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water inlet of Bae (73) by incorporating the grill of Yongshui (11) in order to filter impurities in the water (¶20).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) in view of Offir et al. US 6,523,810 (hereafter Offir) as applied to claim 1 above, and further in view of “Printed circuit board (PBC) motor” Circuit Globe published 10 Jun. 2016 accessed at <https://web.archive.org/web/20160610090800/https://circuitglobe.com/printed-circuit-board-pcb-motor.html> (hereafter Circuit).

Regarding claim 14, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches the motor (64).
Bae does not teach wherein the motor is a printed circuit board (PCB) motor.
Circuit teaches where a PCB motor provides quick acceleration and has low armature inductance (Advantages of Printed Circuit Board Motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Bae (64) by incorporating the PCB motor of Circuit in order to provide quick acceleration and have low armature inductance (Advantages of Printed Circuit Board Motor).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US 2016/0059175 (hereafter Bae) in view of Offir et al. US 6,523,810 (hereafter Offir) as applied to claim 1 above, and further in view of Shah US 2005/0155363 (hereafter Shah).

Regarding claims 16-18, Bae in view of Offir teaches all the limitations of claim 1. Bae further teaches a controller operatively connected to the motor and humidification unit (¶64)
Bae does not teach:
a relative humidity sensor, wherein the motor is operatively connected to the relative humidity sensor and configured to provide the moistened air to the external environment based on a sensed relative humidity in accordance with at least one desired relative humidity setting;
wherein the at least one desired relative humidity setting is a plurality of humidity settings; and
wherein the plurality of humidity settings include at least a 40%, a 50% and a 60% relative humidity.
Shah teaches a humidification system (humidifier 18C) comprising:
a relative humidity sensor (22), wherein the motor (motor of blower/fan 32) is operatively connected to the relative humidity sensor and configured to provide the moistened air (via humidifier 18C) to the external environment (environment of surrounding room) based on a sensed relative humidity in accordance with at least one desired relative humidity setting (¶34);
wherein the at least one desired relative humidity setting is a plurality of humidity settings (28); and
wherein the plurality of humidity settings include at least a 40%, a 50% and a 60% relative humidity (where Fig 7 shows a relative humidity range of 4% to 70% where one of ordinary skill would know from the teachings of Figs 3, 7, and ¶29-37 where integer relative humidity values could be input).
Shah teaches where the system allows for control of humidity (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Bae (¶64) by incorporating the humidity control of Shah (¶34) in order to control the humidity (¶2).


Response to Arguments
The following is a response to Applicant’s arguments filed 1 Jul. 2022:

Examiner notes the existing issue where claim 20 was present in the claims filed 13 Feb. 2020. Claim 20 was cancelled in the claim set filed 5 Nov. 2021. Claim 20 must be listed as cancelled, where currently claim 20 is not listed as present at all. In an effort to expedite prosecution, the application is examined upon the merits. However, if corrective action is not taken within the next response, the response will be deemed non-compliant until the issue is rectified.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that Bae in view of Lee and/or Sherman do not teach the invention of claim 1.
The argument is moot as Lee and Sherman are not relied upon in this office action. Rather, claim 1 is rejected in view of Bae and Offir.

Applicant argues that French (which is similar to the relied upon reference of Offir) does not have the water inlet axially aligned with the wick assemblies and fan.
The argument is not persuasive because the Bae and Offir combination would retain the water inlet of Bae. Thus, the water inlet of the combination would be axially aligned with the wick assemblies and fan.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776